

114 S2644 RS: FCC Reauthorization Act of 2016
U.S. Senate
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 637114th CONGRESS2d SessionS. 2644[Report No. 114–355]IN THE SENATE OF THE UNITED STATESMarch 7, 2016Mr. Thune (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 20, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the Federal Communications Commission for fiscal years 2017 and 2018, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the FCC Reauthorization Act of 2016.
		2.Authorization of appropriations
 (a)In generalSection 6 of the Communications Act of 1934 (47 U.S.C. 156) is amended to read as follows:  6.Authorization of appropriations (a)In generalThere are authorized to be appropriated for the administration of this Act by the Commission, other than the activities described in subsection (b), $361,116,000 for fiscal year 2017 and $348,711,000 for fiscal year 2018, together with such sums as may be necessary for increases resulting from adjustments in salary, pay, retirement, other employee benefits required by law, and other nondiscretionary costs, for each such fiscal year.
 (b)Office of Inspector GeneralOf the amounts appropriated under subsection (a), not less than $11,751,000 for fiscal year 2017 and not less than $11,904,000 for fiscal year 2018 shall be for salaries and expenses of the Office of Inspector General of the Commission.
 (c)New or reconfigured facilityOf the amounts appropriated under subsection (a) for fiscal year 2017, such sums as may be necessary not to exceed $16,867,000 shall remain available until expended for necessary expenses of the Commission associated with moving to a new facility or reconfiguring the existing facility to significantly reduce space consumption.
 (d)Offsetting collectionsOf the sum appropriated in any fiscal year under this section, a portion, in an amount determined under section 9(b), shall be derived from fees authorized by section 9..
 (b)Retention of revenuesSection 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) is amended to read as follows:
				
					(B)Retention of revenues
 (i)In generalNotwithstanding subparagraph (A) and subject to clause (ii) of this subparagraph, the salaries and expenses account of the Commission shall retain as an offsetting collection such sums as may be necessary from such proceeds for the costs of developing and implementing the program required by this subsection. Such offsetting collections shall be available for obligation subject to the terms and conditions of the receiving appropriations account, and shall be deposited in such accounts on a quarterly basis. Such offsetting collections are authorized to remain available until expended. No sums may be retained under this subparagraph during any fiscal year beginning after September 30, 1998, if the annual report of the Commission under section 4(k) for the second preceding fiscal year fails to include in the itemized statement required by paragraph (3) of such section a statement of each expenditure made for purposes of conducting competitive bidding under this subsection during such second preceding fiscal year.
 (ii)CapProceeds from the use of a competitive bidding system under this subsection that may be retained and made available for obligation under clause (i) shall not exceed $124,000,000 for fiscal year 2017 and $110,750,000 for fiscal year 2018..
 3.Terms of office and vacanciesSection 4(c) of the Communications Act of 1934 (47 U.S.C. 154(c)) is amended to read as follows:  (c)(1)A commissioner—
 (A)shall be appointed for a term of 5 years; (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner.
 (2)Any person chosen to fill a vacancy in the Commission— (A)shall be appointed for the unexpired term of the commissioner that the person succeeds;
 (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner that the person succeeds until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner that the person succeeds.
 (3)No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission..
 4.Submission of copy of certain documents to CongressSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
			
				(p)Budget estimates and requests; legislative recommendations, testimony, and comments on legislation
 (1)Budget estimates and requestsIf the Commission submits any budget estimate or request to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy of that estimate or request to Congress.
					(2)Legislative recommendations, testimony, and comments on legislation
 (A)In generalIf the Commission submits any legislative recommendations, testimony, or comments on legislation to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy thereof to Congress.
 (B)ProhibitionNo officer or agency of the United States may require the Commission to submit legislative recommendations, testimony, or comments on legislation to any officer or agency of the United States for approval, comments, or review prior to the submission of the recommendations, testimony, or comments to Congress..
		5.GAO report on FCC regulatory fee structure
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the current regulatory fee assessments and adjustment process of the Federal Communications Commission.
 (b)ContentsThe Comptroller General shall include in the report submitted under subsection (a)— (1)a determination as to whether the current regulatory fee structure correlates to the actual workload of the Federal Communications Commission;
 (2)a determination as to whether the current regulatory fees are reasonably related to the benefits provided to the payor of the fees;
 (3)a determination as to whether the current regulatory fee structure has a disparate impact on certain payors or technologies; and
 (4)recommendations as to how the current regulatory fee structure should be adjusted. 6.Application of Antideficiency Act to universal service programSection 302 of the Universal Service Antideficiency Temporary Suspension Act (title III of Public Law 108–494; 118 Stat. 3998) is amended by striking December 31, 2017, each place it appears and inserting September 30, 2018.
 7.Deposits for spectrum auctionsSection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended to read as follows:
			
 (C)DepositsAny deposits the Commission may require for the qualification of any person to bid in a system of competitive bidding pursuant to this subsection shall be deposited in the Treasury. Within 45 days following the conclusion of the competitive bidding—
 (i)the deposits of successful bidders shall be credited to the deposit fund of the Treasury, except as otherwise provided in subparagraphs (D)(ii), (E)(ii), (F), and (G); and
 (ii)the deposits of unsuccessful bidders shall be returned to such bidders.. 8.Joint board recommendationThe Federal Communications Commission may not modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.
	
 1.Short titleThis Act may be cited as the FCC Reauthorization Act of 2016.
 2.Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Definitions. Sec. 4. Authorization of appropriations. Sec. 5. Terms of office and vacancies. Sec. 6. Submission of copy of certain documents to Congress. Sec. 7. GAO report on FCC regulatory fee structure. Sec. 8. Application of Antideficiency Act to universal service program. Sec. 9. Deposits for spectrum auctions. Sec. 10. Joint board recommendation. Sec. 11. Spoofing prevention. Sec. 12. Kari’s law. Sec. 13. Rulemaking relating to cramming. Sec. 14. Rulemaking relating to promoting broadband internet access service for veterans. Sec. 15. Impact of universal service support on tribes. Sec. 16. Chief Information Officer authority. Sec. 17. Disclaimer for press releases regarding notices of apparent liability. Sec. 18. Federal spectrum transparency and value. Sec. 19. Study and report on filing requirements under Universal Service Fund programs. Sec. 20. Feasibility study on mobile broadband coverage drive testing in rural areas. Sec. 21. Study on Internet Protocol transition. Sec. 22. Report on incentive auction repack. Sec. 23. Report on Universal Service Rural Health Care Program. Sec. 24. GAO report relating to the E-rate program. Sec. 25. GAO report. Sec. 26. Reports related to spectrum auctions. Sec. 27. FCC broadband data collection report.  3.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Energy and Commerce of the House of Representatives. (2)CommissionThe term Commission means the Federal Communications Commission.
 (3)Voice serviceThe term voice service— (A)means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and
 (B)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine, as that term is defined in section 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a)).
 4.Authorization of appropriationsSection 6 of the Communications Act of 1934 (47 U.S.C. 156) is amended to read as follows:  6.Authorization of appropriations (a)In generalThere are authorized to be appropriated for the administration of this Act by the Commission, other than the activities described in subsection (b), $361,116,000 for fiscal year 2017 and $348,711,000 for fiscal year 2018, together with such sums as may be necessary for increases resulting from adjustments in salary, pay, retirement, other employee benefits required by law, and other nondiscretionary costs, for each such fiscal year.
 (b)Office of Inspector GeneralOf the amounts appropriated under subsection (a), not less than $11,751,000 for fiscal year 2017 and not less than $11,904,000 for fiscal year 2018 shall be for salaries and expenses of the Office of Inspector General of the Commission.
 (c)New or reconfigured facilityOf the amounts appropriated under subsection (a) for fiscal year 2017, such sums as may be necessary not to exceed $16,867,000 shall remain available until expended for necessary expenses of the Commission associated with moving to a new facility or reconfiguring the existing facility to significantly reduce space consumption.
 (d)Offsetting collectionsOf the sum appropriated in any fiscal year under this section, a portion, in an amount determined under section 9(b), shall be derived from fees authorized by section 9..
 5.Terms of office and vacanciesSection 4(c) of the Communications Act of 1934 (47 U.S.C. 154(c)) is amended to read as follows:  (c)(1)A commissioner—
 (A)shall be appointed for a term of 5 years; (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner.
 (2)Any person chosen to fill a vacancy in the Commission— (A)shall be appointed for the unexpired term of the commissioner that the person succeeds;
 (B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner that the person succeeds until a successor is appointed and has been confirmed and taken the oath of office; and
 (C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner that the person succeeds.
 (3)No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission..
 6.Submission of copy of certain documents to CongressSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
			
				(p)Budget estimates and requests; legislative recommendations, testimony, and comments on legislation;
			 semiannual reports
 (1)Budget estimates and requestsIf the Commission submits any budget estimate or request to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy of that estimate or request to Congress.
					(2)Legislative recommendations, testimony, and comments on legislation
 (A)In generalIf the Commission submits any legislative recommendations, testimony, or comments on legislation to the President or the Office of Management and Budget, the Commission shall concurrently transmit a copy thereof to Congress.
 (B)ProhibitionNo officer or agency of the United States may require the Commission to submit legislative recommendations, testimony, or comments on legislation to any officer or agency of the United States for approval, comments, or review prior to the submission of the recommendations, testimony, or comments to Congress.
						(3)Office of Inspector General semiannual reports
 (A)In generalNotwithstanding section 5(b) of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General of the Commission shall concurrently submit each semiannual report required under such section 5(b) to the Commission and to the appropriate committees or subcommittees of Congress.
 (B)Rule of constructionNothing in subparagraph (A) shall be construed to modify the requirement for the Commission to submit to the appropriate committees or subcommittees of Congress each such semiannual report together with a report by the Commission under such section 5(b)..
		7.GAO report on FCC regulatory fee structure
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the current regulatory fee assessments and adjustment process of the Commission.
 (b)ContentsThe Comptroller General shall include in the report submitted under subsection (a)— (1)a determination as to whether the current regulatory fee structure correlates to the actual workload of the Commission;
 (2)a determination as to whether the current regulatory fees are reasonably related to the benefits provided to the payor of the fees;
 (3)a determination as to whether the current regulatory fee structure has a disparate impact on certain payors or technologies;
 (4)a determination as to whether the current regulatory fee structure has a disparate impact on small-sized payors; and
 (5)recommendations as to how the current regulatory fee structure should be adjusted. 8.Application of Antideficiency Act to universal service programSection 302 of the Universal Service Antideficiency Temporary Suspension Act (title III of Public Law 108–494; 118 Stat. 3998) is amended by striking December 31, 2017, each place it appears and inserting September 30, 2018.
 9.Deposits for spectrum auctionsSection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended to read as follows:
			
 (C)DepositsAny deposits the Commission may require for the qualification of any person to bid in a system of competitive bidding pursuant to this subsection shall be deposited in the Treasury. Within 45 days following the conclusion of the competitive bidding—
 (i)the deposits of successful bidders shall be credited to the deposit fund of the Treasury, except as otherwise provided in subparagraphs (D)(ii), (E)(ii), (F), and (G); and
 (ii)the deposits of unsuccessful bidders shall be returned to such bidders.. 10.Joint board recommendationThe Commission may not modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.
		11.Spoofing prevention
			(a)Expanding and clarifying prohibition on misleading or inaccurate caller identification information
 (1)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient of the call is within the United States, in connection with any voice service or text messaging service.
 (2)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (A)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service;
 (B)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and (C)by striking subparagraph (C) and inserting the following:
						
 (C)Text messageThe term text message— (i)means a message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a 10-digit telephone number;
 (ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a multimedia message service (commonly referred to as MMS) message; and (iii)does not include a real-time, 2-way voice or video communication.
 (D)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.
 (E)Voice serviceThe term voice service— (i)means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and
 (ii)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine..
 (3)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting misleading or before inaccurate.
				(4)Regulations
 (A)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (B)DeadlineThe Commission shall prescribe regulations to implement the amendments made by this subsection not later than 18 months after the date of enactment of this Act.
 (5)Effective dateThe amendments made by this subsection shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under paragraph (4).
				(b)Consumer education materials on how to avoid scams that rely upon misleading or inaccurate caller
			 identification information
 (1)Development of materialsNot later than 1 year after the date of enactment of this Act, the Commission, in collaboration with the Federal Trade Commission, shall develop consumer education materials that provide information about—
 (A)ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and
 (B)existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity.
 (2)ContentsIn developing the consumer education materials under paragraph (1), the Commission shall— (A)identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including—
 (i)descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and
 (ii)details on how consumers can access and use the technologies; and (B)provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information.
 (3)UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis.
 (4)WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website.
				(c)GAO report on combating the fraudulent provision of misleading or inaccurate caller identification
			 information
 (1)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity.
 (2)Required considerationsIn conducting the study under paragraph (1), the Comptroller General shall examine— (A)trends in the types of scams that rely on misleading or inaccurate caller identification information;
 (B)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1));
 (C)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and
 (D)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information.
 (3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the appropriate congressional committees a report on the findings of the study under paragraph (1), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information.
 (d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with—
 (1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or
 (2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). 12.Kari’s law (a)Short titleThis section may be cited as the Kari’s Law Act of 2016.
			(b)Default configuration of multi-line telephone systems for direct dialing of 9–1–1
 (1)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
					
						721.Default configuration of multi-line telephone systems for direct dialing of 9–1–1
 (a)DefinitionsIn this section— (1)the term multi-line telephone system has the meaning given the term in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471); and
 (2)the term public safety answering point has the meaning given the term in section 222(h) of this Act. (b)Multi-line telephone system functionalityA person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States or sell or lease or offer to sell or lease in the United States a multi-line telephone system unless the system’s technology would allow installation as specified in subsection (c).
 (c)Multi-line telephone system installationA person engaged in the business of installing a multi-line telephone system serving locations in the United States may not install such a system in the United States unless upon installation the system allows a call that is initiated when a user dials 9–1–1 from any station equipped with dialing facilities to be transmitted to the appropriate public safety answering point—
 (1)without requiring the user to dial any additional digit, code, prefix, or post-fix, including any trunk-access code (such as the digit 9); and
 (2)regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
 (d)Other 9–1–1 emergency dialing patternsNothing in this section shall prohibit the configuration of a multi-line telephone system so that other 9–1–1 emergency dialing patterns will also initiate a call to a public safety answering point, provided that the dialing pattern 9–1–1 remains available to users.
							(e)On-Site notification
 (1)In generalA person engaged in the business of installing multi-line telephone systems, in installing a system described in paragraph (2), shall configure the system so that when a person at the facility where the system is installed initiates a call to 9–1–1 using the system, the system provides a notification to—
 (A)a central location at the facility; or (B)a person or organization with responsibility for safety or security for the location as designated by the manager or operator of the system.
 (2)ApplicationA system described in this paragraph is a multi-line telephone system that is able to be configured to provide the notification described in paragraph (1) without an improvement to the hardware of the system.
								(f)Regulations
 (1)AuthorityThe Commission may prescribe regulations to carry out this section. (2)Technologically neutralRegulations prescribed under paragraph (1) shall, to the extent practicable, promote the purposes of this section in a technologically neutral manner.
 (g)EnforcementThis section shall be enforced under title V, except that section 501 applies only to the extent that the section provides for the imposition of a fine.
 (h)Effect on state lawNothing in this section or in regulations prescribed under this section shall be construed to prevent any State from enforcing any State law that is not inconsistent with this section..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to a multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after the date that is 2 years after the date of the enactment of this Act.
				13.Rulemaking relating to cramming
 (a)DefinitionIn this section, the term cramming means the act of placing unauthorized charges on a wireline, wireless, or bundled services telephone bill of a consumer.
 (b)RulemakingNot later than 2 years after the date of enactment of this Act, the Commission shall complete a rulemaking proceeding relating to cramming, during which the Commission shall consider measures related, but not limited, to blocking the placement of third party charges on a wireline, wireless, or bundled services telephone bill of a consumer under the criteria upon which the Commission relied when the Commission entered into a consent decree relating to cramming with any mobile voice and data service provider.
			14.Rulemaking relating to promoting broadband internet access service for veterans
 (a)DefinitionsIn this section— (1)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations, or any successor thereto; and
 (2)the term veteran has the meaning given the term in section 101 of title 38, United States Code. (b)RulemakingNot later than 90 days after the date of enactment of this Act, the Commission shall release a notice of inquiry relating to examining and promoting broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas.
 15.Impact of universal service support on tribesSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:
			
				(m)Impact of universal service support on tribes
 (1)DefinitionIn this subsection, the term tribal land means land included in the definition of Tribal lands in section 54.400 of title 47, Code of Federal Regulations, or any successor regulation. (2)Measuring impact of universal service support on tribal land (A)Development of metricsNot later than December 31, 2017, for each universal service support mechanism, the Commission shall develop and implement metrics to measure the impact of universal service support on the deployment and adoption of broadband, including—
 (i)deployment on tribal land and adoption by residents of tribal land; (ii)adoption by—
 (I)schools and libraries located on tribal land; and (II)schools and libraries that serve large numbers of residents of tribal land; and
 (iii)adoption by— (I)health care facilities located on tribal land; and
 (II)rural health care providers that serve large numbers of residents of tribal land. (B)DataIn developing and implementing metrics under subparagraph (A), the Commission shall rely on data collected from multiple sources, including—
 (i)data collected by the Commission or the Universal Service Administrative Company in the course of administering the universal service support mechanisms;
 (ii)data collected by— (I)other agencies such as the Department of Education, the Department of Health and Human Services, the Bureau of Indian Affairs (including data on the Rights of Way on Indian Land Final Rule (25 C.F.R. 169)), and the Department of Commerce; and
 (II)tribal, State, and local governments; (iii)data collected by tribally-owned and non-tribally-owned broadband service providers; and
 (iv)other private sector sources of information. (3)Analyzing and reporting on impact of universal service support on tribes and tribal landBeginning in 2018, the Commission shall prepare and submit to Congress a biennial report that—
 (A)includes the measurements taken under paragraph (2); (B)addresses ways to improve the efficacy of universal service support on tribal land and for residents of tribal land with regard to broadband deployment and adoption;
 (C)identifies barriers to broadband adoption and deployment on tribal land; (D)addresses ways to overcome the barriers described in subparagraph (C);
 (E)addresses ways to improve the collection of data or use of open data sources by the Commission to better measure the deployment and adoption of broadband on tribal land;
 (F)examines ways to implement or improve measurements that show the impact of universal service support on members of tribes who do not live on tribal land; and
 (G)examines ways to implement or improve measurements that show the impact of universal service support on eligible schools, libraries, and rural health care providers that are not located on tribal land but serve large numbers of residents of tribal land.
 (4)No increase in administrative burdenIn carrying out this subsection, the Commission shall ensure that any data collection efforts do not result in a net increase in the administrative burden on private sector sources of information.
 (5)Working groupThe Commission shall convene a multi-stakeholder working group to examine ways to establish metrics under paragraph (2) that—
 (A)do not place additional burdens on carriers; and (B)utilize open data resources.
 (6)SunsetThis subsection shall terminate on December 31, 2032.. 16.Chief Information Officer authority (a)In generalThe Commission shall ensure that the Chief Information Officer of the Commission has the authority to participate in decisions regarding the budget planning process related to information technology.
 (b)CIO approvalAmounts appropriated to the Commission that are available for information technology shall be allocated within the Commission, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the Commission in consultation with the Chief Financial Officer of the Commission and budget officials.
 17.Disclaimer for press releases regarding notices of apparent liabilityThe Commission shall include in any press release regarding the issuance of a notice of apparent liability under section 503(b)(4) of the Communications Act of 1934 (47 U.S.C. 503(b)(4)) a disclaimer informing consumers that—
 (1)the issuance of a notice of apparent liability should be treated only as allegations; and (2)the amount of any forfeiture penalty proposed in a notice of apparent liability represents the maximum penalty that the Commission may impose for the violations alleged in the notice of apparent liability.
			18.Federal spectrum transparency and value
			(a)Spectrum opportunity cost study and report
 (1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the annual opportunity cost of each specific Federal spectrum band assigned to, or otherwise allocated for use by, Federal entities.
 (2)ScopeEach report submitted under paragraph (1) shall cover all federally allocated spectrum bands between 150 megahertz and 6000 megahertz, inclusive.
 (3)RequirementsEach report submitted under paragraph (1) shall— (A)define the term opportunity cost as the value of the spectrum, in dollar terms, as if such spectrum were to be reallocated on a licensed or unlicensed basis to the highest commercial alternative use that currently does not have access to that spectrum;
 (B)take into account the national security implications, including mission effectiveness, of the potential transfer of Federal spectrum and the ability of Federal entities to move to new bands or share existing bands, and any limitations on such moving or sharing;
 (C)take into account the time required to relocate and the cost of any potential relocation or sharing of spectrum;
 (D)take into account observed market valuations from spectrum auctions, secondary spectrum trading, and other market indicators of spectrum value; and
 (E)determine the opportunity costs of spectrum assigned or otherwise allocated to Federal entities on an exclusive or shared basis.
					(b)Spectrum technology study
 (1)In generalNot later than 2 years after the date of enactment of this Act, and every 5 years thereafter, the Comptroller General of the United States shall—
 (A)examine the technologies and equipment used by Federal entities operating on Federal spectrum allocations; and
 (B)determine whether such technologies and equipment are the most spectrum-efficient available compared to existing technology to assist in efficient use of spectrum.
 (2)ScopeEach study conducted under paragraph (1) shall cover all federally allocated spectrum bands between 150 megahertz and 6000 megahertz, inclusive.
 (3)ConsiderationsIn conducting each study under paragraph (1), the Comptroller General shall take into account— (A)limitations on the acceptance of new technology and equipment such as design characteristics of national security programs and acquisition challenges associated with introducing new technologies into complex defense programs with unique requirements, including national security satellite programs; and
 (B)the impact of accepting new technology and equipment on mission effectiveness. (4)Certain determinations madeIf any study required under paragraph (1) determines that the technologies and equipment of Federal entities operating on Federal spectrum allocations are not the most spectrum-efficient available, the Comptroller General shall determine—
 (A)what the costs would be to upgrade such systems to more up-to-date and readily available systems; (B)what benefits would be gained from upgrading, particularly any cost savings or increases in spectrum utilization efficiency; and
 (C)whether there are any potential problems with upgrading to more up-to-date systems. (5)ReportsThe Comptroller General shall submit to the appropriate committees of Congress a report on each study required under paragraph (1).
 (c)SunsetThis section shall terminate on the date that is 10 years after the date on which the first report is submitted under subsection (a).
 (d)Appropriate committees of Congress definedFor purposes of this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the Committee on Armed Services of the Senate; (3)the Select Committee on Intelligence of the Senate;
 (4)the Committee on Energy and Commerce of the House of Representatives; (5)the Committee on Armed Services of the House of Representatives; and
 (6)the Permanent Select Committee on Intelligence of the House of Representatives. 19.Study and report on filing requirements under Universal Service Fund programs (a)DefinitionsIn this section—
 (1)the term Commission means the Federal Communications Commission; (2)the term covered carrier means an eligible telecommunications carrier or service provider that receives universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e) and 254) for the provision of service under a Universal Service Fund program; and
 (3)the term Universal Service Fund program means— (A)the Connect America Fund of the Commission set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor thereto;
 (B)the Lifeline program of the Commission set forth under subpart E of part 54 of title 47, Code of Federal Regulations, or any successor thereto;
 (C)the E-Rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations, or any successor thereto; or
 (D)the Rural Health Care program of the Commission set forth under subpart G of part 54 of title 47, Code of Federal Regulations, or any successor thereto.
 (b)Study and reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Commission and the Committee on Commerce, Science, and Transportation of the Senate a report, which shall include—
 (1)an analysis of the filing requirements for covered carriers participating in a Universal Service Fund program, including any filings required by the Universal Service Administrative Company and the National Exchange Carrier Association;
 (2)an analysis of the financial impact of those filing requirements on covered carriers participating in a Universal Service Fund program; and
 (3)recommendations on how to consolidate redundant filing requirements for covered carriers participating in a Universal Service Fund program.
				20.Feasibility study on mobile broadband coverage drive testing in rural areas
 (a)DefinitionIn this section, the term rural area means a nonmetropolitan county or county equivalent, as defined by the Office of Management and Budget.
 (b)StudyThe Commission shall study the feasibility of conducting mobile broadband coverage drive testing in rural areas, to determine the scope of existing mobile broadband coverage, using—
 (1)the delivery systems of the United States Postal Service; (2)commercial entities; and
 (3)any other means that the Commission determines appropriate. (c)ReportNot later than 180 days after the date of enactment of this Act, the Commission—
 (1)shall submit to Congress a report with the results of the study conducted under subsection (b); and
 (2)if the Commission determines that conducting drive testing as described in subsection (b) is not feasible, shall include in the report recommendations for other methods of mobile broadband coverage testing in rural areas that the Commission considers feasible.
				21.Study on Internet Protocol transition
 (a)DefinitionIn this section, the term Internet Protocol transition means the transition of telecommunications services in the United States from legacy telephone services to Internet Protocol-based services.
 (b)StudyThe Comptroller General of the United States shall conduct a study on the potential benefits of the Internet Protocol transition and the preparedness of the Federal Government to efficiently facilitate the transition, including by examining how the Federal Government—
 (1)is working with public and private sector stakeholders; and (2)can best facilitate the transition in rural and low-income communities.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the study conducted under subsection (b).
			22.Report on incentive auction repack
 (a)First reportAs expeditiously as possible, and not later than 105 days after the completion of the forward auction required under section 6403(c) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(c)), the Commission shall submit to the appropriate congressional committees a report that contains an analysis of—
 (1)how many and which broadcast television licensees and other entities have submitted TV Broadcaster Relocation Fund reimbursement forms;
 (2)the aggregate amount of reimbursements requested from the TV Broadcaster Relocation Fund and an estimate of what resources are currently available to reimburse costs reasonably incurred by broadcast television licensees and other entities;
 (3)how many television stations will be required to relocate to a new channel assignment following the completion of the forward auction; and
 (4)the status of bilateral spectrum coordination with Canada and Mexico. (b)Second reportNot later than 240 days after the completion of the forward auction required under section 6403(c) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(c)), the Commission shall submit to the appropriate congressional committees a report that contains—
 (1)a construction schedule for the relocation of television stations to new channel assignments following the completion of the forward auction;
 (2)a projection, to the extent possible, of whether broadcast television viewers will face any service disruptions as a result of the relocation of television stations to new channel assignments;
 (3)a projection, to the extent possible, of the impact of the relocation of television stations to new channel assignments on rural areas of the United States and television broadcast translator services; and
 (4)what steps may be taken to accelerate the relocation of television stations to new channel assignments and expedite successful forward auction bidders’ use of spectrum.
				23.Report on Universal Service Rural Health Care Program
 (a)DefinitionIn this section, the term funding year has the meaning given the term in section 54.675(b) of title 47, Code of Federal Regulations, or any successor regulation.
 (b)Report requiredNot later than 270 days after the date of enactment of this Act, the Commission shall submit to the appropriate congressional committees a report that assesses the Universal Service Rural Health Care Program of the Commission.
 (c)ContentsThe report submitted under subsection (b) shall include— (1)data on the amount of funding that the Universal Service Rural Health Care Program has distributed to health care providers in each State since the beginning of funding year 2013, broken down by the—
 (A)Healthcare Connect Fund; (B)Telecommunications Program; and
 (C)Rural Health Care Pilot Program; (2)data on the types of advanced telecommunications and information services that each program described in subparagraphs (A), (B), and (C) of paragraph (1) has funded since the beginning of funding year 2013;
 (3)data on the types of health care providers that each program described in subparagraphs (A), (B), and (C) of paragraph (1) has funded since the beginning of funding year 2013, broken down by each category listed in section 254(h)(7)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B));
 (4)an assessment of the efficacy of the Telecommunications Program, including— (A)the number of health care providers that the Commission estimates have transferred from the Internet Access Program and the Telecommunications Program to the Healthcare Connect Fund since the beginning of funding year 2013;
 (B)whether there is a continued need for the Telecommunications Program; and (C)whether the Telecommunications Program should be reformed or transitioned into the Healthcare Connect Fund; and
 (5)a summary of recommendations made by commenters in response to the notice of inquiry under subsection (d).
 (d)Notice of inquiryNot later than 180 days after the date of enactment of this Act, the Commission shall issue a notice of inquiry evaluating whether the Universal Service Rural Health Care Program is meeting the goals of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)), including—
 (1)regulatory and legislative proposals; (2)an evaluation of whether the definition of the term health care provider under that section needs to be updated to ensure that support is being used effectively to provide health care services to rural areas; and
 (3)an evaluation of whether the advanced telecommunications and information services funded by the Program are sufficient to provide health care services to rural areas.
				24.GAO report relating to the E-rate program
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations (in this section referred to as the E-rate program).
 (b)ContentsThe report submitted under subsection (a) shall include— (1)a review of the Second E-rate Modernization Order adopted by the Commission on December 11, 2014 (FCC 14–189) and the results of the order, including—
 (A)whether the order has improved Internet connectivity, including high-speed broadband and Wi-Fi, for schools and libraries;
 (B)whether the order has led to the provision of additional funding to schools and libraries; (C)the number of students and other individuals impacted;
 (D)whether the order has resulted in overbuilding and the duplication of facilities already in existence, and if so, the reason why; and
 (E)whether effective safeguards are in place to avoid overbuilding and the duplication of facilities already in existence;
 (2)a determination as to what gaps still exist in Internet connectivity, including high-speed broadband and Wi-Fi, for schools and libraries; and
 (3)recommendations as to how the E-rate program can be improved to better provide Internet connectivity, including high-speed broadband and Wi-Fi, for schools and libraries.
				25.GAO report
 (a)DefinitionIn this section, the term National Broadband Map means the broadband inventory map developed and maintained by the National Telecommunications and Information Administration.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating—
 (1)how the Federal Communications Commission ensures that the broadband data collected by the Commission is accurate, complete, and reliable, including how making the data publicly available on the National Broadband Map, or any successor map, aids the Commission in that goal;
 (2)the extent to which Federal agencies or other entities authorized to distribute Federal grants or loans for broadband projects rely on data in the National Broadband Map to—
 (A)award grants and loans for broadband projects; or (B)determine whether Federal Government funds will be used to deploy broadband in areas already served by private broadband providers;
 (3)the actions the Commission has taken or plans to take to address the limitations, if any, in using data in the National Broadband Map, or any successor map, for policy or funding decisions;
 (4)the extent to which interested parties have challenged the accuracy of information in the National Broadband Map, or any successor map, including how the challenges were resolved; and
 (5)whether the Commission should collect data for the National Broadband Map from additional or alternative commercial sources.
				26.Reports related to spectrum auctions
 (a)Estimate of upcoming auctionsSection 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended— (1)in paragraph (8)(B), by striking second each place it appears; and
 (2)by adding at the end the following:  (18)Estimate of upcoming auctions (A)Not later than September 30, 2016, and annually thereafter, the Commission shall make publicly available an estimate of what systems of competitive bidding authorized under this subsection may be initiated during the upcoming 12-month period.
 (B)The estimate under subparagraph (A) shall, to the extent possible, identify the bands of frequencies the Commission expects to be included in each such system of competitive bidding..
 (b)Auction expenditure justification reportNot later than April 1, 2017, and annually thereafter, the Commission shall provide to the appropriate committees of Congress a report containing a detailed justification for the use of proceeds retained by the Commission under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) for the costs of developing and implementing the program required by section 309(j) of that Act.
 (c)DefinitionFor purposes of this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Energy and Commerce of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. 27.FCC broadband data collection report (a)Report requiredNot later than 18 months after the date of enactment of this Act, the Commission shall submit to the appropriate congressional committees a report on the broadband deployment and subscription data collection practices of the Commission.
 (b)ConsiderationsThe report required under subsection (a) shall include— (1)a review of the broadband data collected through the Form 477 process of the Commission, including for both fixed and mobile broadband;
 (2)an explanation of how the Commission ensures that broadband data submitted through the Form 477 process is accurate;
 (3)recommendations, including legislative recommendations, on how the Commission can improve the broadband data collection practices of the Commission with respect to both fixed and mobile broadband; and
 (4)with respect to any regulatory recommendations made in the report, a plan for implementing those recommendations.
 (c)Public commentThe Commission shall provide notice and an opportunity for public comment on the report required under subsection (a) in order to solicit recommendations from those comments on how the Commission can improve the broadband data collection practices of the Commission.September 20, 2016Reported with an amendment